internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-123347-01 date date number release date index number legend agency state date town a town b town c electric association a electric association b project association dear this letter is in response to your request for a ruling that the agency qualifies as a political_subdivision of the state for purposes of sec_103 of the internal_revenue_code and that accordingly the agency is not required to file federal_income_tax returns or pay federal_income_tax on its income facts and representations you make the following factual representations the agency was created pursuant to special legislation enacted by the state legislature and came into legal existence on date the agency is an entity with an existence separate from the member utilities the member utilities consist of the municipal utilities of town a town b and town c the municipal utilities as well as electric association a and electric association b the electric associations the municipal utilities are each home rule municipalities and political subdivisions of the state the electric associations are cooperative electric companies that have each received determinations from the service that they are tax-exempt under sec_501 as mutual or cooperative companies the agency was created to own and operate the project which consists of four hydroelectric_generating_facilities the hydroelectric facilities that make up the project were originally constructed to replace existing diesel generation with renewable hydroelectric generation at a cost effective rate the agency is authorized to exercise the power of eminent_domain subject only to the limitations that the agency may exercise the power only to carry out its authorized purposes and it may exercise the power only within the boundaries of the project in exercising its eminent_domain power the agency will use the same declaration of taking procedure available to cities and the state rather than the procedures available to privately owned public_utilities the project is currently owned and managed by the association a political_subdivision of the state and delivers power to the member utilities the agency will purchase the project from the association each member utility will appoint one director and one alternate director to the agency’s board_of directors each director and alternate director will serve for a term of one year or until her successor is appointed directors and alternate directors may only be removed for cause in order to remove any director or alternate director for cause the directors appointed by the municipal utilities must unanimously resolve that there is cause for removal and that the director or alternate director shall be removed no director or alternate director will be entitled to vote on the removal of a director or alternate director if that director or alternate director is the subject of a vote for removal or if that director or alternate director was appointed by the same municipal utility that appointed the director or alternate director whose removal is in question directors and alternate directors appointed by the electric associations will under no circumstances be entitled to vote on the removal of a director or alternate director each director has one vote on agency affairs the board acts by simple majority except with respect to decisions that would fundamentally change its organization or operations which must be made unanimously for instance upon the unanimous consent of the agency’s directors part of the project may be sold to a member utility the member utility would take title subject_to the limitation described in below the agency was created pursuant to special legislation enacted by the state legislature to insure that the agency fulfills its public purposes the legislature has retained control_over certain fundamental decisions by the agency’s board certain actions of the agency’s board thus require both a unanimous vote of the agency’s board and the legislative approval of the state these include admitting a new member utility to the agency selling part of the project to anyone other than a member utility and the sale by a member utility of part of the project to any purchaser who is not then a member utility distributions of net_revenues of the agency to the member utilities are prohibited during the life of the agency upon dissolution of the agency assets of the agency must be distributed only to governmental entities the assets of projects serving member utilities that are governmental entities the municipal utilities will upon dissolution of the agency be distributed to those governmental entities the assets of projects serving member utilities that are not governmental units the electric associations will upon dissolution of the agency be distributed to the municipality or municipalities that are served by those member utilities law and analysis the internal_revenue_code does not define the term political_subdivision sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power accordingly our first inquiry is whether the agency is a division of the state in determining whether an entity is a division of a state_or_local_governmental_unit important considerations are the extent the entity is controlled by the state_or_local_government unit and motivated by a wholly public purpose revrul_83_131 1983_2_cb_184 consideration of these principles as they apply to the facts in this case leads us to conclude that the agency is a division of the state the agency was created pursuant to state legislation and the legislature may intervene to prevent a fundamental departure of the agency from its public purposes that is before the agency can take certain actions state legislative approval is necessary in addition to approval by the agency’s board the state can thus prevent changes in the organization or operation of the agency that would threaten the public purposes for which the agency was created also all of the agency’s directors and alternate directors are subject_to control by the municipal utilities a majority of the directors are appointees of the municipal utilities and only the directors appointed by the municipal utilities may remove a director for cause directors and alternate directors appointed by the electric associations are not entitled to vote on the removal of a director or alternate director the agency’s purpose of owning hydroelectric_generating_facilities that provide electricity at a cost effective rate to the citizens of the state served by the member utilities is a wholly public purpose having concluded that the agency is a division of the state our next inquiry is whether the agency has been delegated the right to exercise sovereign power three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 under state law the agency is granted powers of eminent_domain to carry out authorized purposes subject only to the limitations that the agency may exercise the power only to carry out its authorized purposes and it may exercise the power only within the boundaries of the project these powers of eminent_domain are commensurate with a substantial exercise of that power conclusion the agency has been delegated the right to exercise sovereign power and is also a division of the state since it is controlled by the state and is motivated by a wholly public purpose we thus conclude that the agency is a political_subdivision of the state under sec_1_103-1 except as specifically stated above no opinion is expressed regarding the consequences of this transaction under any provision of the code or regulations thereunder this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant to the chief tax exempt bond branch
